DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 2/23/2022.
Applicant’s addition of new claim(s) 21 is acknowledged.
Claim(s) 7 is/are canceled.
Claim(s) 1-6, 8-12, 14-18, 20 is/are amended.	
Claim(s) 1-6, 8-21 is/are pending in this Office Action.
Specification






Abstract corrections have been approved. Objections to the Abstract of the non-final rejection mailed 12/8/2021, hereafter referred to as the non-final rejection, have been removed.
Specification objection over 37 CFR 1.75(d)1(1) of the non-final rejection has been removed due to Applicant’s amendments.
Claim Objections
Claim corrections have been approved. Claim objection of the non-final rejection has been removed.
Applicant’s amendments have created new claim objections. See below.
Claim(s) 4-5 is/are objected to because of the following informalities:  
It is unclear whether the “one or more identified characteristics” recited twice in claim 4 is the “characteristics” of line 4 of claim 1, or not, due to the varying terminology, i.e., claim 1 does not recite “one or more identified characteristics”. 
Claim 5 recites “one or more sensor” in the last line of the claim which is unclear as claim 1 previously recites “one or more sensors”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112





Applicant’s amendments to overcome 35 USC 112(a) rejections of the non-final rejection have been approved. The rejections have been removed. 
Applicant’s amendments to overcome 35 USC 112(b) rejections of the non-final rejection have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 12(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
















Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether the “a classification” in claim 8 is the same “classification” of the amendment of claim 1, or if it’s an entirely different classification of the object.  For the purposes of examination, the examiner is assuming the former. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, 8, 13-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1), hereafter referred to as Silver.
Regarding claims 1 and 21, Becker teaches a vehicle having an autonomous driving mode (“vehicle 104”, Fig. 1 and Fig. 4, “The vehicle 104 incorporating the vehicle computing system 102 can be a ground-based autonomous vehicle”, para. 0036), the vehicle comprising:
a perception system (“sensor(s) 108”, Fig. 1) having one or more sensors; and 
one or more processors (“The vehicle computing system 102 can include one or more computing device(s) located on-board the vehicle 104”, para. 0037, Fig. 1) coupled with the perception system, the  method of controlling the vehicle, the method comprising: 
receiving, by the one or more processors, sensor data (“sensor data 109”, para. 0081) from the one or more sensors of the perception system of the vehicle (“The sensor(s) 108 can be configured to acquire sensor data 109 associated with one or more object(s) that are proximate to the vehicle 104”, para. 0039, see also para. 0026), the sensor data identifying characteristics (“locations”, see para. 0039 citation below, “identify one or more object(s)”, para. 0041 citation below, and “identify the object 430”, para. 0049 citation below) of an object (“the object(s) within the surrounding environment”, see para. 0039 citation below, and “object 430”, Fig. 4) perceived by the one or more sensors of the perception system (“The sensor data 109 can be indicative of locations associated with the object(s) within the surrounding environment of the vehicle 104 at one or more times”, para. 0039, “The autonomy computing system 110 can identify one or more object(s) that are proximate to the vehicle 104 based at least in part on the sensor data 109 and/or the map data 260”, para. 0041, “As shown in FIG. 4A, the vehicle 104 can include occluded senor zones 402 and 404. In FIG. 4B, an object 430 approaches the vehicle 104. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430, identify the object 430, and track the object 430 as it approaches the vehicle 104”, para. 0049, see also “601”, Fig. 6); 
determining, by the one or more processors, that the object is no longer being perceived by the one or more sensors of the perception system (“In FIG. 4C, the object 430 enters the occluded sensor zone 402. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430 entering the occluded sensor zone 402”, para. 0049);
generating, by the one or more processors, predicted characteristics (“prediction data 264”, see para. 0041 citation below and Fig. 2, and “track the object 430”, see para. 0049 citation below) for the object based on the determination that the object is no longer being perceived by the one or more (“The prediction system 204 can create prediction data 264 associated with each of the respective one or more object(s) proximate to the vehicle 104”, para. 0041, “In some implementations, the vehicle 104 can attempt to track the object 430 in the occluded sensor zone 402”, para. 0049); and 
using, by the one or more processors, the predicted characteristics for the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no longer being perceived by the one or more sensors of the perception system (“The motion planning system 206 can determine a motion plan for the vehicle 104 based at least in part on the prediction data 264 (and/or other data)”, para. 0041, see also “604”-“605”, Fig. 6).

	Becker does not explicitly teach wherein the method further comprises:
determining, by the one or more processors, whether the object has been identified in at least a minimum number of iterations of the perception system publishing sensor data, wherein the minimum number of iterations is determined based on a classification of the object; and
wherein the generating steps occurs when the object has been identified in at least the minimum number of iterations of the perception system publishing sensor data.

However, Silver teaches static obstacle detection, comprising:
determining, by one or more processors (“processor 113”, Fig. 1), whether an object (“object 410”, Fig. 4A, “object”, C13, lines 53-56) has been identified in at least a minimum number of iterations (“threshold number of times”, C14, lines 28-36) of a perception system (“sensor system 104”, Fig. 1) publishing sensor data (“sensor data”, C12, lines 5-8), wherein the minimum number of iterations is determined based on a classification (“The thresholds may be determined based on prior detections or operations in similar environments”, C14, lines 47-49) of the object
(“at block 302, method 300 of FIG. 3 includes receiving sensor data associated with a vehicle. The sensor data may include a plurality of frames of sensor data indicative of the environment in which the vehicle is operating”, C12, lines 5-8,
“At block 304, method 300 includes comparing a first respective frame of the plurality of frames of sensor data that includes an object to other respective frames of the plurality of frames of sensor data that include a second object”, C13, lines 53-56
“Once the respective frames of sensor data have been compared, method 300, at block 306, includes making a determination that the first object in the first frame of the plurality of frames of sensor data is the same as the second object in the other respective frames of sensor data. The vehicle may make the determination based on the second object being detected more than a threshold number of times in the other respective frames of the plurality of frames of sensor data”, C14, lines 28-36); and
when the object has been identified in at least the minimum number of iterations of the perception system publishing sensor data, generating, by one or more processors, predicted characteristics (“a stationary lane marker”, C15, lines 9-17, wherein the computer system determines that the object is stationary and what the object is, i.e., a lane marker) for the object (“vehicle 402 may determine that lane marker 408 was detected substantially within the same location, and detected three times. Accordingly, because vehicle 402 detected lane marker 408 at least the threshold three times, detected lane marker 408 within substantially the same location in each of the three detections (416A, 416B, 416C), and detected lane marker 408 within the pre-determined time window, vehicle 402 may determine lane marker 406 is in fact a stationary lane marker”, C15, lines 9-17).
Both Becker and Silver teach controlling a vehicle based on object detection (see Fig. 3 of Silver). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to  The motivation for doing so would be to “determine a detection to be valid when the same object is observed some number of times, in the approximately same location, and within a predetermined window of time”, as taught by Silver (see at least C4, lines 37-40). 

Regarding claim 2, Becker further teaches wherein the one of the characteristics identify the object as a road user (“The object(s) can include, for example, pedestrians, vehicles, bicycles, and/or other objects”, para. 0039).

Regarding claim 3, Becker further teaches wherein the road user is a pedestrian, a bicyclist, or a vehicle (“pedestrians, vehicles, bicycles”, para. 0039).

Regarding claim 4, Silver further teaches wherein the sensor data identifies characteristics (“The sensor fusion algorithm 138 may provide various assessments based on the data from sensor system 104. Depending upon the embodiment, the assessments may include evaluations of individual objects and/or features in the environment of vehicle 100, evaluations of particular situations, and/or evaluations of possible impacts based on the particular situation”, C7, lines 15-21) of the object, and
determining that the characteristics designates a classification of the object as an unknown, moving object (“undetermined object 410”, Fig. 4A), and wherein generating the predicted characteristics is further based on the determination that the characteristics identify the object as an unknown, moving object (“As shown in FIG. 4A, vehicle 402 may be operating in an environment 400 that includes vehicle 402, a two-lane highway 404 with lanes of travel 406A, 406B, a plurality of lane markers 408, and an undetermined object 410 that is substantially located within lane of travel 406B of the highway 404”, C12, lines 14-19, “vehicle 402 may determine that unknown object and potential lane marker 410 detected in area 414 is not a stationary lane marker”, C15, lines 18-20).

Regarding claim 5, Becker further teaches wherein the one or more processors determine that  the object is no longer being perceived by the one or more sensors of the perception system when sensor data identifying characteristics for the object have been received from the one or more sensors of the perception system for a predetermined period of time (“Alternatively, if the vehicle 104 is unable to track the object 430 after the object 430 enters the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is occupied for a predetermined amount of time after which the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied”, para. 0052).

Regarding claim 8, Silver further teaches wherein the sensor data identifies characteristics (“The sensor fusion algorithm 138 may provide various assessments based on the data from sensor system 104. Depending upon the embodiment, the assessments may include evaluations of individual objects and/or features in the environment of vehicle 100, evaluations of particular situations, and/or evaluations of possible impacts based on the particular situation”, C7, lines 15-21) of the object, and
identifying the object in at least the minimum number of iterations is based on a classification of the identified characteristics (“vehicle 402 may have determined that lane markers tend to be detected three to five times within a few milliseconds before moving out of range for detection”, C14, lines 52-56). Thus, since both Beck and Silver teach identified characteristics, it would have further been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Beck in view of Silver with this teaching of Silver by basing the “threshold”, C14, lines 28-36 on a 

Regarding claim 13, Becker further teaches receiving a behavior prediction (“future locations”, see para. 0041 citation below) for the object, and wherein generating the predicted characteristics is further based on the behavior prediction (“The prediction data 264 can be indicative of one or more predicted future location(s) of each respective object”, para. 0041).

Regarding claim 14, Becker further teaches storing, in a memory (“memory 116”, Fig. 1) by the one or more processors, the one or more of the identified characteristics and the behavior prediction for future use based on the determination that the object is no longer being perceived by the one or more sensors of the perception system (“The vehicle computing system 102 can use the memory system 116 to store and retrieve data/information. For instance, the memory system 116 can store perception data 260, prediction data 262, motion plan data 264, map data 266, occluded sensor zone data 270, and occupancy state data 272”, para. 0044).

Regarding claim 15, Becker further teaches: 
using the predicted characteristics to generate a new behavior prediction (“store…prediction data 262”, see para. 0044 citation below, wherein the stored perception data on the memory corresponds to Applicant’s “new behavior prediction”) for the object; 
generating updated predicted characteristics for the object based the new behavior prediction; and 
using the updated predicted characteristics for the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no (“he memory 704 can store data 708 that can be obtained, received, accessed, written, manipulated, created, and/or stored. The data 708 can include, for instance, data associated with perception, prediction, motion plan, maps, occluded sensor zone(s), occupancy states, and/or other data/information as described herein. In some implementations, the computing device(s) 701 can obtain data from one or more memory device(s) that are remote from the vehicle 104”, para. 0068).

Regarding claim 16, Becker further teaches:
determining when the object meets a condition that the object has not been perceived by the one or more sensors of the perception system for a predetermined amount of time (“predetermined amount of time”, see para. 0052 citation: “As yet another example, if the vehicle 104 tracks the object 430 leaving the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied, or will be unoccupied after a predetermined amount of time”, para. 0052); and
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode (“At (605), the method 600 can include controlling an autonomous vehicle according to the occupancy state of the first occluded sensor zone”, para. 0062).











Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1) further in view of Ikedo et al. (US 2018/0174465 A1), hereafter referred to as Ikedo.
Regarding claim 6, Becker in view of Silver do not explicitly teach determining that the object is not included in a set of false objects published by the perception system, and wherein generating the 
However, Ikedo teaches a driving assistance apparatus, comprising:
determining that an object (“existing object H1”, Fig. 16) is not included in a set of false objects (“non-existing object H2”, Fig. 16) published by a perception system (“radar sensor 14”, Fig. 16) of a vehicle (“host vehicle 100”, Fig. 16, “referred to as a “ghost object””, para. 0295), and wherein generating predicted characteristics (“expected path”, para. 0160) is based on the determination that the object is not included in a set of false objects (see para. 0295, “810”, Fig. 8 and Fig. 9, wherein “In the routine in FIG. 8, the CPU in step 810 executes the routine illustrated in the flowchart in FIG. 9”, para. 0158, “The CPU selects any one object based on the object information acquired in step 808, calculates the expected path formula g(n) of the selected object in the xy coordinate plane”, para. 0160).
Both Becker in view of Silver and Ikedo teach receiving sensor data characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object to control the autonomous vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Ikedo by determining the object of Becker is a “non-existing object” (Fig. 16), as taught by Ikedo. The motivation for doing so would be distinguish between “existing” objects and “ghost” objects, as taught by Ikedo (“each radar sensor 14 receives two electromagnetic waves of a “typical reflective wave (not illustrated) that is not the ghost wave” reflected from the object and the “ghost wave”. Thus, the driving assistance apparatus acquires two pieces of object information that are the object information of an existing object (object H1) and the object information of a non-existing object…referred to as a “ghost object”). A driving assistance apparatus in the related art performs the target object determination based on the object information of the ghost object. Consequently, when . 

Claim(s) 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1) further in view of Yang et al. (US 2019/0025433 A1), hereafter referred to as Yang.
Regarding claim 9, Becker in view of Silver does not explicitly teach determining that the object should not be within a field of view of the perception system based on the identified characteristics, and wherein generating the predicted characteristics is further based on the determination that the object should not be within the field of view of the perception system. 
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining that an object (“moving object 28”, Fig. 1)  should not be within a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object should not be within the field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by determining the object of Becker should not be within a field of view of the perception system (para. 0012, 0023), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 11, Becker in view of Silver do not explicitly teach determining that the object is within a predetermined distance of an edge of a field of view of the perception system based on the identified characteristics, and wherein generating the predicted characteristics is further based on the determination that the object is within the predetermined distance of the edge of the field of view of the perception system.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
(“moving object 28”, Fig. 2-3) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of an edge (edge wherein “the moving object begins to move behind the obstruction 36”, para. 0023, see in Fig. 1 as a dotted line extending from “vehicle 20” to left edge of the “obstruction 36”) of a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on identified characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object is within a predetermined distance of the edge of the field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “Referring to FIGS. 1 and 4, and in operation of the present tracking system 22, the LiDAR device 68 may sense, for example, the entire passenger side 46 (i.e., from rear corner 54 to forward corner 52) of the moving object 28…In one embodiment, the recognition module 84 may simply determine the distance between corners 52, 54 of the moving object 28. Utilizing this fixed distance (i.e., true length of the moving object 28), the determination module 86 may determine a fixed reference point 58 upon the passenger side 46. The application 80 may determine a true speed of the moving object 28 via the reference point 58. In one example, this reference point 58 may be a center point”, para. 0022, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).
 

Regarding claims 10 and 12, Yang further teaches determining the field of view based on a range of the one or more sensors of the perception system (“The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0112).

Regarding claim 17, Becker in view of Silver do not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics overlaps with a location of an object currently perceived by the one or more sensors of the perception system; and 
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) overlaps with a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of an object currently perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 18, Becker in view of Silver do not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics is within a predetermined distance of a location of an object currently perceived by the one or more sensors of the perception system; and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of a location of an object (“reference point 58”, Fig. 2-3) currently perceived by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 19, Yang further teaches identifying the predetermined distance based on a speed (“true velocity”, see para. 0024-0025 citation in the rejection to claim 18) of the object currently perceived by the perception system.

Regarding claim 20, Becker in view of Silver do not explicitly teach: 
determining when the object meets a condition that a predetermined period of time has passed during which a location of the object of the predicted characteristics corresponds to a location that is perceived by the perception system; and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition during which a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) the moving object corresponds to a location that is perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track  
Becker in view of Silver further in view of Yang do not explicitly teach wherein the condition is that a predetermined period of time has passed.  However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the condition of Yang to be that of a time limit, because Applicant has not disclosed that a predetermined time provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0055 of instant application). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “pre-established distance” (para. 0024-0025) as taught by Yang because the result of the condition being met would control the vehicle in the same way. Therefore, it would have been an obvious matter of design choice to modify Becker in view of Silver further in view of Yang to obtain the invention as specified in claim(s) 20. 
Response to Arguments
	Applicant’s arguments filed 2/23/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. While claim 1 has been amended to “incorporate features similar to those previously recited by claim 7” as explained by Applicant (Remarks filed 2/23/2022, second para., pg. 10), claim 1 has also been amended to recite “wherein the minimum number of iterations is determined 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665